RATIFICATION OF GUARANTY



        This Ratification of Guaranty (this “Ratification”) is made and entered
into as of the _____ day of January, 2001 by and between ENSCO INTERNATIONAL
INCORPORATED (the “Guarantor”), in favor of THE UNITED STATES OF AMERICA,
represented by the SECRETARY OF TRANSPORTATION, acting by and through the
MARITIME ADMINISTRATOR (the “Secretary”). For and in consideration of the mutual
covenants and agreements herein contained, the Guarantor hereby ratifies as of
the date of this Ratification that certain Guaranty (the “Guaranty”), as
amended, executed by Guarantor in favor of the Secretary dated as of December
15, 1999.

  A. WHEREAS, the Guarantor is the ultimate parent of ENSCO OFFSHORE COMPANY, a
Delaware corporation (the "Shipowner"); and


  B. WHEREAS, the Shipowner, in connection with the financing of the Vessel,
issued a floating rate promissory note to Citibank International, plc as
Facility Agent (the "Govco Note"); and


  B. WHEREAS, pursuant to Title XI of the Merchant Marine Act, 1936, as amended,
the Secretary authorized a guarantee to be endorsed upon the Govco Note and any
Obligations issued in replacement thereof (the "Guarantee"); and


  C. WHEREAS, the Shipowner, pursuant to the terms and provisions of the
Security Agreement dated December 15, 1999, between the Shipowner and the
Secretary (the “Security Agreement”), issued and delivered to the Secretary a
promissory note in the original principal amount of $194,855,000 (said
promissory note, as amended, modified, supplemented or endorsed, herein called
the “Secretary’s Note”), in consideration of the issuance of the Guarantee by
the Secretary of the payment of the unpaid interest on, and the unpaid balance
of the principal of the Obligations issued by the Shipowner; and


  D. WHEREAS, on the date hereof, the Shipowner has issued its United States
Government Guaranteed Ship Financing Bond, 7500 Series (the "Bond"), to, among
other things, refinance the Govco Note; and


  E. WHEREAS, the Secretary requires, as a condition to authorizing the
endorsement of Guarantee upon the Bond that the Guarantor ratify its obligations
under the Guaranty.


  NOW THEREFORE, the parties agree as follows:


                1.      The Guarantor agrees that the terms, conditions,
representations and warranties of the Guaranty shall remain unchanged, and the
terms, conditions, representations, warranties and covenants of the Guaranty are
true as of the date hereof, are ratified and confirmed in all respects and shall
be continuing and binding upon the Guarantor and the Guaranty shall be fully
applicable to the obligations to the Secretary made by Shipowner under the
Secretary’s Note, as the Secretary’s Note may be amended or restated from time
to time, notwithstanding the issuance by the Shipowner of the Bond and
refinancing of the Govco Note.

                2.     All capitalized terms used in this Ratification and not
defined herein are used with the meanings given to them in the Security
Agreement.

                3.     This Ratification shall be deemed to be a contract under
and subject to, and shall be construed for all purposes by the federal law of
the United States of America or in the absence of applicable federal law by the
laws of the State of Texas.

                 IN WITNESS WHEREOF, the parties have executed this Ratification
to be executed as of the ______ day of January, 2001.

      ENSCO INTERNATIONAL INCORPORATED           BY:               
                                         NAME:                               
                    TITLE:                                                      
 

CONSENT:

                     The Secretary hereby consents to this Ratification of
Guaranty.



ATTEST:   UNITED STATES OF AMERICA,
SECRETARY OF TRANSPORTATION                                                
BY:  MARITIME ADMINISTRATION

By:                                              
           Secretary
           Maritime Administration      

--------------------------------------------------------------------------------


 

Document 8.01

GUARANTY AGREEMENT IN FAVOR OF THE UNITED STATES

        This Guaranty Agreement (the “Guaranty Agreement”) dated this __th day
of December, 1999 by ENSCO INTERNATIONAL INCORPORATED, a Delaware corporation
(the “Guarantor”), to the United States of America, represented by the Secretary
of Transportation, acting by and through the Maritime Administrator (the
“Secretary”).

RECITALS:

        A.   WHEREAS, the Guarantor is the owner of 100% of the shares of ENSCO
OFFSHORE COMPANY, a Delaware corporation (the "Shipowner'); and

        B.   WHEREAS, the Shipowner, in connection with the financing of the
cost of construction of the ENSCO 7500, wholly owned by the Shipowner (the
“Vessel”), on the date hereof, borrowed certain funds and created and authorized
the issuance of obligations (1) designated “United States Government Guaranteed
Ship Financing Note, 1999 Series” (the “Notes”, consisting on the date hereof of
$194,855,000 aggregate principal amount of the Notes, bearing interest at the
rate specified therein and issued under a trust indenture (the “Indenture”)
between the Shipowner and Bankers Trust Company, a New York corporation (the
“Indenture Trustee”) as trustee, dated as of the date hereof, said Notes
constituting the legal, valid and binding obligations of the Shipowner and (2)
designated “United States Government Guaranteed Ship Financing Bonds, 7500
Series” (the “Bonds,” and together with the Notes, the “Obligations”), to be
issued upon delivery of the Vessel and repayment of the Notes; and

        C.   WHEREAS, the Shipowner, on the date hereof, accepted the
Secretary’s Commitment to Guarantee Obligations (the “Commitment”) pursuant to
Title XI of the Merchant Marine Act, 1936, as amended (the “Act”), whereby the
Secretary authorized a guarantee to be endorsed upon each of the Obligations
(the “Guarantees”); and

        D.   WHEREAS, the Shipowner has, in consideration of the issuance of the
Guarantees by the Secretary of the payment of the unpaid interest on, and the
unpaid balance of the principal of the Obligations issued by the Shipowner in
the aggregate principal amount of $194,855,000, pursuant to the terms and
provisions of the Security Agreement dated the date hereof, between the
Shipowner and the Secretary (the “Security Agreement”), issued and delivered to
the Secretary a promissory note in the principal amount of $194,855,000 (said
promissory note, as originally executed and as the same may hereafter be
amended, modified, supplemented or endorsed, herein called the “Secretary’s
Note”).

        E.   WHEREAS, the Secretary has required this Guaranty Agreement from
the Guarantor as an integral part of the consideration offered by or on behalf
of the Shipowner as a condition of the Secretary’s decision to enter into the
Commitment to issue the Guarantees, and the Guarantor has agreed to enter into
this Guaranty Agreement for the purpose of guaranteeing the Shipowner’s
obligations to the Secretary under the Secretary’s Note.

        NOW THEREFORE, in consideration of the premises, and of other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Guarantors hereby agree as follows:

        1.   Definitions. Unless otherwise specifically defined herein, the
capitalized terms used herein which are defined in Schedule X to the Security
Agreement, dated the date hereof and any reference therein to other instruments
shall have the respective meanings stated in Schedule X of the Security
Agreement or such other instruments.

         2.   Guarantee.

             a)  (i)   The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees the due and punctual payment of the principal of and
the interest on the Secretary’s Note. The Guarantor shall be required to make
said payments under this Guaranty Agreement upon receipt of a written notice
from the Secretary which states that the Shipowner has not promptly, completely
or effectively made said payments. The failure of Guarantor to receive such a
written notice or the failure of the Secretary to send said notice shall not
relieve the Guarantor of its obligations under this Guaranty Agreement. The
Guarantor shall immediately pay to the Secretary or its designee in immediately
available funds such payments guaranteed herein.

             (ii)   The Guarantor further guarantees that the Guarantor shall
provide sufficient capital to the Shipowner to insure that (A) the Shipowner is
able to satisfy its current liabilities (as determined in accordance with
generally accepted accounting principles) as they become due, including without
limitation all payments required in respect of the Obligations, and (B) the
Shipowner maintains a positive level of Working Capital.

           b)   The Guarantor hereby consents and agrees that its obligations
under this Guaranty Agreement will not be discharged by any act or omission to
act of any kind by the Secretary or any other person or any other circumstances
whatsoever (including, but not limited to, any extension, rearrangement or
renewal with respect to any indebtedness or other obligation of the Shipowner
with or without notice to the Guarantor, any waiver of any right of the
Secretary under the terms of the Secretary’s Note, the Security Agreement, the
Mortgage or this Guaranty Agreement, any release of security, any transfer or
assignment of rights or obligations accruing to the Secretary under the
Secretary’s Note, the Security Agreement, the Mortgage or this Guaranty
Agreement, any corporate reorganization, dissolution, merger, acquisition of or
by or other alteration of the corporate existence or structure of the Shipowner
or the Guarantor, discharge of the Shipowner in bankruptcy, the invalidity,
illegality or unenforceability of the Secretary’s Note, the Security Agreement,
the Mortgage or this Guaranty Agreement or the absence of any action to enforce
the obligations of the Shipowner) which might constitute a legal or equitable
discharge of the Guarantor; it being the intention of the Guarantor that this
Guaranty Agreement be absolute, continuing and unconditional and the guarantee
hereunder shall only be discharged by the payment in full of all sums so
guaranteed hereunder.

             c)   The Guarantor hereby irrevocably and unconditionally waives:
(i) notice of any of the matters referred to in this Guaranty Agreement and any
action by the Secretary in reliance thereon; (ii) all notices which may be
required by statute, rule of law or otherwise to preserve any rights against the
Guarantor hereunder, including without limitations, any demand, protest, proof
of notice of non-payment of all sums payable under the Secretary’s Note or any
notice of any failure on the part of the Shipowner to perform or comply with any
covenant, term or obligations of any agreement to which it is a party; (iii) any
requirement for the enforcement, assertion or exercise of any right, remedy,
power or privilege under or with respect to the Mortgage, the Security Agreement
or the Secretary’s Note; (iv) any requirement of diligence; (v) any requirement
that the Shipowner be joined as a party to any proceedings for the enforcement
of any provision of this Guaranty Agreement or that the Secretary proceed
against any other guarantor executing this Guaranty Agreement or any other
guaranty agreement; (vi) any and all defenses to payment hereunder, except the
defense of payment already made; (vii) presentment, demand, protest, notice of
protest and dishonor, notice of intent to accelerate and notice of acceptance;
or (viii) the right to require the Secretary to pursue any remedy in the
Secretary’s power whatsoever.

             d)  The Guarantor hereby agrees that this Guaranty Agreement shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment of any sum hereby guaranteed is rescinded or must be otherwise
restored or returned by the Secretary, upon the insolvency, bankruptcy or
reorganization of the Shipowner, or otherwise, all as though such payment had
not been made. The Guarantor further agrees that if the maturity of any
obligations guaranteed herein be accelerated by bankruptcy or otherwise, such
maturity shall also be deemed accelerated for the purpose of this Guaranty
Agreement without demand or notice to the Guarantor.

             e)   Any amount payable hereunder shall not be subject to any
reduction by reason of any counterclaim, set-off, deduction, abatement or
otherwise.

             f)   The Guarantor shall pay all reasonable costs and expenses
(including, without limitation, attorneys’ fees and expenses) incurred in
connection with the enforcement of the obligations of the Guarantor under this
Guaranty Agreement.

             g)   The Secretary's Note may be amended, modified or endorsed
without the consent of the Guarantor.

             h)   The Secretary may enforce the Guarantor’s obligations
hereunder without in any way first pursuing or exhausting any other rights or
remedies which the Secretary may have against the Shipowner or any other person,
firm or corporation or against any security the Secretary may hold.

        3.   Secretary’s Rights. The Guarantor authorizes the Secretary, without
notice or demand and without affecting the Guarantor’s liability hereunder, to
take and hold security for the payment of this Guaranty Agreement and/or any of
the obligations guaranteed herein and exchange, enforce, waive and release any
such security; and to apply such security and direct the order or manner of sale
thereof as the Secretary in his discretion may determine; and to obtain a
guarantee of any of the obligations guaranteed herein from any one or more
persons, corporations or entities whomsoever and at any time or times to
enforce, waive, rearrange, modify, limit or release such other persons,
corporations or entities from their obligations under such guarantees.

        4.   Primary Liability. It is expressly agreed that the liability of the
Guarantor for the payment of the obligations guaranteed herein shall be primary
and not secondary.

        5.   Representations and Warranties. The Guarantor represents and
warrants as follows:

             a)   The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full power and authority (corporate, legal and other) to execute, deliver and
carry out the terms of this Guaranty Agreement;

             b)   This Guaranty Agreement has been duly authorized, executed and
delivered by the Guarantor and constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms;

             c)   The execution, delivery and performance the Guarantor of this
Guaranty Agreement does not require the approval or consent of its shareholders
or of any governmental authority and does not contravene either of the
Guarantors’ Certificate of Incorporation or any mortgage, indenture or other
agreement binding upon it, or any law, regulation, order, judgment or decree
applicable to the Guarantor; and

             d)   The Guarantor's guarantee pursuant to this Guaranty Agreement
may be expected to benefit, directly or indirectly, the Guarantor.

             e)  The Guarantor has fully adequate financial resources, funds,
and assets to satisfy its obligations under this Guaranty Agreement, and the
Guarantor will in the future retain financial resources, funds, and assets to
fully satisfy its obligations under this Guaranty Agreement.

        6.   Continuing Guarantee. This Guaranty Agreement is a continuing
guarantee of payment and collectibility and shall:

             a)   Remain in full force and effect so long as any obligation of
the Shipowner to the Secretary referred to herein exists;

             b)   Be binding upon the Guarantor, its successors and assigns; and

             c)   Be executed and issued for the sole and exclusive benefit of
the United States, and no other party shall be permitted to claim any benefit,
direct or indirect, therefrom. This Guaranty Agreement is nonassignable, any
assignment thereof shall be null and void and have no legal effect whatsoever.

             d)   Inure to the benefit of, and be enforceable by the Secretary,
his successors and assigns.

        7.   Default. A default under the terms of this Guaranty Agreement shall
be deemed to occur if the Guarantor fails to make any payments guaranteed
hereunder.

        8.   Notices. All communications may be made or delivered in person or
by certified or registered mail, postage prepaid, addressed to the Guarantor or
the Secretary as provided below or to such other address as the Guarantor or the
Secretary may hereafter specify in a written notice to the other and all notices
or other communications shall be in writing so addressed and shall be effective
upon receipt by the addressee thereof:

                Guarantor:   ENSCO INTERNATIONAL INCORPORATED
2700 Fountain Place
1445 Ross Avenue
Dallas, Texas 75202-2792
Attention: General Counsel                 Secretary:   SECRETARY OF
TRANSPORTATION
c/o Maritime Administrator
Maritime Administration
U.S. Department of Transportation
400 Seventh Street, SW
Washington, DC 20590
Attention: Chief, Division of Ship Financing Contracts    

        9.   Amendments and Supplements. No agreement shall be effective to
change or modify, supplement, amend or discharge in whole or in part this
Guaranty Agreement unless such agreement is in writing, signed by the Guarantor
and the Secretary.

        10.   Governing Law. This Guaranty Agreement shall be governed by the
federal law of the United States of America or in the absence of applicable
federal law by the laws of the State of Texas.

        11.   Counterparts. This Guaranty Agreement may be executed in one or
more counterparts. All such counterparts shall be deemed to be originals and
shall together constitute but one and the same instrument.

        IN WITNESS WHEREOF, this Guaranty Agreement has been executed on the day
and year first above written.

      ENSCO INTERNATIONAL INCORPORATED           BY:               
                                         NAME:                               
                    TITLE:                                                  
Attest:                                                          